[PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR TH E ELEV ENTH C IRCUIT       FILED
                          ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                 No. 02-10200               AUGUST 11, 2003

                           ________________________     THOMAS K. KAHN
                                                            CLERK

                     D. C. Docket No. 00-00313-CV-3-J-20A

SHE LTO N CH APP ELL ,
MA RTH A BO LDE N,
RUT HIE M ONT ERO ,
JACK IE W ILLIA MS,
PAU LA B URN S,
all individually and as Personal Representatives
of the E state of Jo hnnie M ae Chap pell,
ALO NZO CHA PPE LL,
ERN EST CHA PPE LL,

                                                        Plaintiffs -App ellants,

                                      versus

J. W. R ICH,
WA YNE M. CH ESS MA N,
ELM ER K ATO ,
JAM ES A LEX DAV IS,
all individ ually,
NAT HAN IEL G LOV ER,
Sheriff of Duval County, Florida as successor to
Dale C arson,
DAL E CA RSO N,
as form er Sher iff of D uval Co unty, Flo rida,


                                                       Defen dants-A ppellees.
                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                           _________________________

                                     (August 11, 2003)

Before BARKETT, MARCUS and ALARCON*, Circuit Judges.

PER CURIAM:

       The adult children of Johnnie Mae Chappell (“Chappell children”) appeal

the district court’s dismissal of their complaint asserting constitutional claims

under 42 U.S.C. §§ 1983 and 1985. They contend that their cause of action for

denial of access to the courts is not time-barred and that their complaint alleges

facts sufficient to state a claim.

       According to the complaint, Johnnie Mae Chappell, an African-American

woman, was shot and killed on March 23, 1964, by four white men during a drive-

by shooting in a period of racial unrest in Jacksonville, Florida. Following an

investigation at the c rime scene, no action was tak en by the D uval County Sheriff’s

Office until about August 10, 1964, when two detectives in the Sheriff’s Office

inadvertently obtained a confession, as well as the murder weapon, from one of the

four men while investigating another case. Unable to find any detectives working


       *
        Honorable Arthur L. Alarcon, United States Circuit Judge for the Ninth Circuit, sitting
by designation.

                                                2
on the Chappell case, the two detectives, C. Lee Cody and Donald R. Coleman,

searched for the investigative file, discovering it underneath the desk chair floor

pad in Chief of Detectives J.C. Patrick’s office. Detectives Cody and Coleman

brought the matter to the attention of Sheriff Dale Carson, who assured them he

would look into it. Shortly thereafter, Chief Patrick removed Detectives Cody and

Colem an from the Cha ppell mu rder inv estigation , and they were re assigned .

       In September 1964, J.W. Rich, Elmer Kato, Wayne Chessman, and James

Alex D avis we re indicted for M rs. Chap pell’s mu rder. Ric h was tr ied separ ately

and convicted of manslaughter. The state then moved for entry of nolle prosequi

for Ka to, Ches sman, an d Dav is, citing ins ufficient e vidence for trial.

       On March 23, 1996, former detective Cody informed members of the

Chappell fam ily for the first time abo ut the alleged interfe rence by the S heriff’s

Office in the Chappell investigation. The Chappell children filed their complaint

on March 23, 2000 against the former and current Sheriffs of Duval County and

the four men arrested in connection with their mother’s death, alleging deprivation

of their civil rights solely because of their race in violation of 42 U.S.C. §§ 1981,

1983, 1985(2) and (3), and 1986. They alleged that the Sheriff’s Office obstructed

legitimate efforts to investigate Mrs. Chappell’s death and conspired with the four

criminal defendants to misplace and tamper with evidence, thereby depriving them



                                              3
of, amo ng othe r things, th eir right o f access to the cour ts to assert a wron gful dea th

claim. Their ability to assert their claims was prejudiced, they alleged, because

they were unaware that the Defendants had tampered with evidence, removed

Detectiv es Cod y and C oleman from th e investig ation, failed to investig ate actively

Mrs. Chappell’s murder, failed to perform ballistics tests on the weapon recovered

by the detectives, an d failed to enter the murder w eapon into ev idence at Rich’s

trial. They also alleged that the conspiracy was ongoing, evidenced in part by the

fact that neither the Jacksonville Sheriff’s Office nor the State Attorney’s Office

has a file on the Chappell case and that no transcripts of the proceedings have been

preserved.1

       The district court granted the Defendants’ motion to dismiss, determining

that the Chappell children had failed to state a claim under 42 U.S.C. §§1983 and

1985 because they could not establish that they had been denied access to the

courts. It noted that the Chappell children knew the identity of the four criminal

defend ants in 19 64 and that no ac t of the S heriff’s O ffice interf ered w ith their

ability to bring a wrongful death claim against those criminal defendants at that

time. In addition, the district court found that the statute of limitations barred the

Chappell children’s claims, because they knew or should have kno wn of those


       1
         Subsequent to the events in this case, the Duval County Sheriff’s Office merged with the
City of Jacksonville Police Department to become the City of Jacksonville Sheriff’s Office.

                                                4
claims and of their injuries within four years of Mrs. Chappell’s death. Moreover,

the district court concluded that the section 1985 claims against the Sheriff’s Office

failed under the intracorporate conspiracy doctrine.

       On appeal, the Chappell children contend first that their cause of action for

denial of access to the courts accrued not in 1964 but on March 23, 1996, when

Detective Cody first informed them that the Sheriff had hidden the investigative

file on the ir mothe r’s murd er. In add ition, they a rgue tha t the district c ourt erre d in

finding that they failed to state a claim under sections 1983 and 1985. Finally, they

argue that their allegations of a conspiracy between the four private individuals and

the mem bers of th e Duv al Coun ty Sherif f’s Offic e defeat th e intracor porate

conspiracy doctrine.

       We review the dismissal of a complaint for failure to state a claim de novo,

applying the same standard as the distr ict court. Lotierzo v. Woman’s World Med.

Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir. 2002). We must accept the allegations

set forth in the com plaint as tru e for the p urposes of a mo tion to dis miss. Id.



                                       DISCUSSION

        Access to the courts is clearly a constitutional right, grounded in the First

Amen dment, th e Article I V Priv ileges and Immu nities Clau se, the Fif th



                                               5
Amen dment, a nd/or th e Four teenth A mendm ent. Christopher v. Harbury, 536 U.S.

403, 415 n.12 (20 02) (noting the Suprem e Court’s past reliance on all of these

bases); see also Bank of Jackson County v. Cherry, 980 F.2d 1362, 1370 (11th Cir.

1993) (ground ing the right of access to courts in the First Amen dment). To pass

constitutio nal mus ter, access to the cour ts must b e more th an mere ly forma l; it

must also be adeq uate, effec tive, and m eaningf ul. Ryland v. Shapiro, 708 F.2d

967, 972 (5th Cir. 1983) (citing Boun ds v. Sm ith, 430 U.S. 817, 822 (1977)). In

Bell v. Milwaukee, the Sev enth Cir cuit obse rved tha t to deny a ccess to th e courts,

       defendants need not literally bar the courthouse do or or attack plaintiffs’
       witness es. This c onstitutio nal right is lost wh ere, as her e, police o fficials
       shield from the public and the victim's family key facts which would form
       the basis of the family's claims for redress. A contrary interpretation of the
       right to due process would encourage police officials to conceal the
       circums tances rela ting to un lawful k illings com mitted un der colo r of state
       law and other deprivations of federal rights which Section 1983 was
       designe d to rem edy.

746 F.2d 1205, 1261 (7th Cir. 1984). Thus, interference with the right of court

access by state agents who intentionally conceal the true facts about a crime may

be actionable as a deprivation of constitutional rights under 42 U.S.C. §§ 1983 and

1985. See Flores v . Satz, 137 F.3d 1275, 1278 n.7 (11th Cir. 1998) (distinguishing

betwee n officials who in tentionally conceal f acts and th ose wh o fail to inv estigate

fully); Ryland, 708 F .2d at 97 3 (allegatio n “that age nts of the state intentio nally

engage d in con duct that in terfered w ith [the pla intiffs’] exe rcise of th eir

                                               6
constitutio nally pro tected righ t to institute a wron gful dea th suit” of fered a v alid

theory of recovery).

       Florida’s four-year statute of limitations applies to such claims of

depriva tion of rig hts und er 42 U .S.C. §§ 1983 a nd 198 5. See City of Hialeah v.

Rojas, 311 F.3d 1096, 1102 n.2 (11th Cir. 2002) (“Section 1983 claims are

governed by the forum state’s residual personal injury statute of limitations, which

in Florid a is four y ears”); Newberger v. U.S. Marshal Serv., 751 F.2d 1162, 1166

(11th C ir. 1985 ) (applyin g the fou r-year inte ntional to rt statute of limitations to

section 1 985 claim s of con spiracy). A cause of action under these sections will not

accrue, and thereby set the limitations clock running, until the plaintiffs know or

should know (1) that th ey have s uffered the injury that form s the basis of their

compla int and (2 ) who has inflicte d the inju ry. See Mullinax v. McElhenny, 817

F.2d 711, 716 (11th Cir. 1987).

       Thus, although denial of access is an ancillary claim, requiring that plaintiffs

also plead a substan tive und erlying cla im, see Harbury, 536 U .S. at 415 , the statute

of limitations for denial of access may be different than that of the underlying

claim, beginning to run only when the plaintiffs knew or should have known that

they hav e suffere d injury to their righ t of access and w ho caus ed it. The Chapp ell

children argue that in this case their allegations reflect that they did not know or



                                               7
could not have known of their denial of access to the courts a result of the actions

of the Sheriff’s Office to conceal information until 1996.

       However, when we examine the allegations of the complaint here, we

conclude that they are insufficient to support the claim, and because there is no

denial of access claim , its statute of limitations period is moot. T he Cha ppell

children knew that their mother had been murdered, who the alleged perpetrators

were, and that Rich had been convicted of manslaughter for this killing before the

statute of lim itations fo r a wro ngful d eath suit ex pired. Cf. Paige v. Police Dep’t of

the City of Schenectady, 264 F .3d 197 , 199-2 00 (2d Cir. 200 1) (find ing that,

despite a p olice cov er-up, th e plaintiff h ad enou gh info rmation to bring an assau lt

claim before the statute of limitations expired). Although access to the concealed

evidence might have strengthened their case, the Chappell children do not allege

that they w ere or w ould ha ve been preven ted from filing a w rongfu l death su it

within th e statute of limitations period, n or that the Defen dants’ actio ns wo uld

have m ade such a suit inad equate, in effective, o r not me aningfu l.

       This case is thus unlike the circumstances in Ryland v. Shapiro, 708 F.2d

967, or Bell v. Milwaukee, 746 F .2d 120 5, in wh ich the pla intiffs suc cessfully

alleged denial of access to the courts. In Ryland, Lavonna Ryland’s parents did not

know that a crim e had be en committed be cause the police ha d conce aled their



                                             8
daughter’s murder as a suicide. Likewise, in Bell, the family’s attempt to seek

redress for Daniel Bell’s wrongful death was thwarted by the false police

representation that the Bell shooting was in self-defense.

       In this cas e, the tragic death of Johnn ie Mae C happell a nd the in excusab le

conduct of the Defendants, as alleged, are sad reminders of the damage done to the

integrity of our justice system and to our society by racial hatred and strife.

However, based on the foregoing discussion, we cannot find that the facts alleged

here are s ufficient to constitute a violation of the rig ht of acce ss to the co urts.

Theref ore, we agree w ith the distr ict court th at the Ch appell ch ildren ha ve failed to

state a claim for denial of the right of access to the courts under sections 1983 and

1985. As a result, we do not need to reach the question of whether the

intracorporate conspiracy doctrine would bar the conspiracy claim under section

1985. W e thus AF FIRM the district court’s dism issal of the Cha ppell children’s

section 1983 and 198 5 claims.

       AFFIRMED.




                                              9